Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       23-NOV-2018
                                                       12:22 PM
                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                           STATE OF HAWAIʻI,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                            STEVEN E. YOUNG,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; CR. NO. 16-1-0432)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Steven E. Young’s
application for writ of certiorari, filed on October 10, 2018, is
hereby accepted and will be scheduled for oral argument.     The
parties will be notified by the appellate clerk regarding
scheduling.
           DATED:   Honolulu, Hawaiʻi, November 23, 2018.
                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson